Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 8-11, 12, 18-20, and 23-32 were previously pending and subject to a non-final Office Action having a notification date of December 1, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on March 1, 2021 (the “Amendment”) amending claims 1, 11, 20, 25-27, and 32 and canceling claims 9, 10, and 19.  The present Final Office Action addresses pending claims 1, 2, 8, 11, 12, 18, 20, and 23-32 in the Amendment.
	
Response to Arguments
Response to Applicant’s Summary of Telephone Interview
On page 14 of the Amendment, Applicant asserts “Examiner Szumny agreed that the Tatonetti reference does not teach the filtering of rules based on a confounding drug evaluation.”  This is not true.  With reference to the Interview Summary having a mail date of March 4, 2021, the Examiner indicated that while the claim amendments appear to expedite prosecution, the amendments and Applicant's remarks in the next response would need to be more fully considered.  Specifically, the Examiner noted “In relation to "filtering...the candidate rules to remove a subset..." as called for in the independent claims, the Examiner asserted that all of the drug combinations and their respective ADRs before flagging as discussed at the bottom of page 81 of Tatonetti would be the "candidate rules" while the significant drug interactions and their 

Response to Non-Statutory Double Patenting 
As Applicant has filed a Terminal Disclaimer, the non-statutory double patenting rejections are now withdrawn.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Initially, Applicant spends pages 16-25 of the Amendment going into great detail as to why the human mind could allegedly not practically perform (with or without pen and paper) the limitations directed to what the Examiner has identified as the abstract idea.  The Examiner disagrees with Applicant’s position and will attempt to address all of Applicant’s particular arguments now in turn.
At page 17 of the Amendment, Applicant asserts:
“[the process of claim 1] is not, and cannot practically be, performed by a human being in their mind or even with pen and paper. A human mind does not, and cannot as a practical matter, generate candidate rules specifically by implementing computer natural language processing logic executing on natural language content of real world evidence and specifically extracting particular features identifying co-occurrences of first features referencing drugs with second features referencing 

The Examiner disagrees that the process of claim 1 cannot be practically performed in the human mind.  Through review of any number of forms of RWE (e.g., medical journals, medical records, etc.), a user (e.g., medical practitioner) could practically initially determine in their mind that various different combinations of drugs lead to particular adverse effects, such as based on how close drug references are to adverse reaction references in the RWE.  The user could then practically use “natural language processing” (mental processing) to “extract” (e.g., glean) first features (e.g., words, letters, codes, etc.) referencing drugs and second features (e.g., words, letters, codes, etc.) referencing ADRs that correspond to the drugs and generate in their mind “candidate rules” that each specify a drug pattern and a corresponding ADR.  For instance, the user could mentally “record” a candidate rule that drug pattern A-B leads to a particular ADR (e.g., sweating).  
Applicant has provided zero evidence that the human mind could not generate such a candidate rule in their mind, which could be a simple as “If drugs A+B are encountered, then ADR1 occurs.”  The human mind could perform such rudimentary processing.
A human mind could also create some “causal model” in their mind made up of a list of candidate rules.

In the first full paragraph of page 18, Applicant takes the position that Applicant is claiming a computer natural language processing operation rather than a generic human mind process of understanding human language and that “no one knows exactly how the human mind works.”  Applicant also appears to insinuate that the Examiner has merely generically asserted that Applicant is claiming “generic concepts of understanding human language through some mental process.”  Once again, this is not true.  The Examiner has given weight to all of Applicant’s claims and explained exactly how the human mind can practically perform the 
At pages 18-20, Applicant again takes the position that the Examiner is merely asserting that Applicant is claiming “a generic concept of filtering rules based on confounder drugs.”  Once again, this is untrue.  The Examiner has given weight to all of Applicant’s claims and explained exactly how the human mind can practically perform the limitations (other than those reciting the “additional limitations”).  Applicant then takes the position that the human mind could not filter candidate rules via calculating an association score metric, calculating an improvement metric, etc., as specifically recited in the present claims.  Applicant even asserts “human beings do not have the ability to gather the necessary information and retain such information in their minds to provide a reliable determination of drug combinations and their association with adverse drug reactions.”  Applicant is mistaken.
For instance, a user could practically, in their mind, calculate/determine that a drug pattern A-B has a “strong” association with a particular ADR such as through review of real world evidence and assign in their mind some “high” “association score” (e.g., “50”).  The user could also determine through review of real world evidence that the drug pattern A also has a high association score (e.g., 40) with the ADR.  As the “improvement” of the association score strength is only “10” (where a user could surely perform such math mentally) and as the user had previously determined that an improvement threshold of for instance “30” was required to determine that a confounder drug was not present in the drug pattern, then the user could surmise is present in the drug pattern and determine based on the difference between the pattern (A-B) and the sub-pattern (A) that the confounder drug is drug B.  Therefore, the user could mentally “filter” out the rule including drug pattern A-B (not include the rule in a list of rules to be added to a “causal model”). 
The user could then generate some “causal model” made up of the remaining candidate rules after the filtering (e.g. a list of the remaining candidate rules).  If necessary, the user could use pen and paper to record the causal model.  The user could then “execute” (e.g., determine mentally) a treatment recommendation operation by evaluating other patient data with the causal model to provide a treatment recommendation, such as by providing a medication recommendation that reduces the likelihood of ADRs occurring.  
On pages 20-21, Applicant then appears to take the position that the human mind would not go through the specific steps recited in the claims to determine whether or not a drug combination causes an ADR.  However, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  MPEP 2106.05(a)(2)(III)(A).  Accordingly, the question is whether such limitations can practically be performed in the human mind, not whether they always or sometimes are performed in such manner in the human mind. 
At the top of page 22, Applicant takes the position that the Examiner has improperly conducted a hindsight characterization of the claimed invention as part of rejecting the claims under 35 USC 101.  Not only is the Examiner unaware of such a prohibition, but how else would the Examiner assess potential patent eligibility of the claims without “[following] the claim as an instruction manual for performing the operations of Applicant’s claimed invention”?  In contrast, 
Applicant then appears to take issue with the Examiner not including the computer logic, various modules, etc. as part of the abstract idea and asserts that the Examiner has “oversimplified” and “generalized” the claimed invention.  Once again, the Examiner has specifically underlined all limitations directed to the abstract idea and explained exactly how such limitations can be practically performed in the human mind and/or with pen and paper.  The limitations directed to the computer logic, various modules, etc. amount to using computers as tools to carry out the abstract idea because there is nothing requiring the various modules and computing logic to be anything other than generic computer instructions executed by a general purpose computer.
At pages 23-25, Applicant again takes issue with the Examiner’s post-hoc analysis of the claims and asserts that the standard is not whether a human “could” perform the claimed operation after the benefit of knowledge of the specific ordered combination of operations being claimed.  The Examiner disagrees.  Again, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  MPEP 2106.05(a)(2)(III)(A).  Accordingly, the question is whether such limitations can practically be performed in the human mind, not whether they always or sometimes are performed in such manner in the human mind.  In order to determine whether or not a human could practically perform such operations in their mind, the Examiner must review the specific ordered combination of operations being claimed.  Thus, all of Applicant’s discussion regarding how a human would not perform the claimed limitations (whether or not this is true) is inapposite.

The Examiner disagrees at least because the alleged inability to find higher-order interactions among multiple drugs with corresponding ADRs in prior approaches is not a computer-based problem.  Notably, there is no discussion in [0027]-[0029] of the present application (cited by Applicant in relation to the problems of the prior approaches) regarding any sort of computer-based problem with the inability to find higher-order interactions among multiple drugs with corresponding ADRs.  Accordingly, all of Applicant’s arguments regarding how the present claims allegedly improve technology or computer by identifying such higher-order interactions are moot because such improvements are actually to the abstract idea itself which does not improve technology and thus does not provide a “practical application” of the abstract idea.  
At the bottom of page 28 of the Amendment, Applicant appears to take the positon that because the present specification allegedly never asserts that the present invention can be performable in the human mind, the Examiner has therefore improperly concluded the present 
Regarding Applicant’s arguments on page 29 of the Amendment that the addition of the limitations reciting modifying logic of the computing system to implement the causal model, executing an automated treatment system, etc. provides even more evidence that Applicant is claiming a specific improved tool which is a practical application, the Examiner disagrees because such limitations merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
	In relation to Applicant’s position at pages 29-30 of the Amendment that the Examiner allegedly does not address the dependent claims, the Examiner disagrees and refers Applicant to pages 16, 17, 21 and 22 of the non-final Office Action.
	At page 30 of the Amendment, Applicant asserts that a human being could not practically perform the limitations of claims 2 and 12 in their mind.  The Examiner disagrees.  In contrast, a human being could practically, at the currently claimed high level of generality, generate some support metric of a number of instances in the RWE of each candidate rule (e.g., by reviewing the RWE and counting the instances) and a confidence metric indicative of a measure of probability of the ADR (e.g., reviewing the drug pattern and using knowledge in the person’s mind), and then select a sub-set of the rules based on the support and/or confidence metric.
could practically do so in their mind. 
	Regarding Applicant’s arguments on page 31 regarding claims 23-24, the Examiner notes that these claims are no longer rejected under 35 USC 101.
Regarding Applicant’s arguments on page 31 regarding claims 25-27 and 32, the Examiner asserts that performing natural language processing of the RWE to identify terms/phrases, evaluating relative distances between the terms, and identifying co-occurrences based on the distances which again can be practically performed in the human mind at the currently claimed high level of generality.  Applicant never explains why these limitations cannot be practically performed in the human mind at the currently claimed high level of generality.  The mere reference to the processing being conducted by “artificial intelligence computer logic” merely amounts to using a computer or other machinery as a tool to perform the 
Regarding Applicant’s arguments on pages 31-32 regarding claims 28-29, the Examiner asserts that generating a support and confidence metric whereby the association score metrics is calculated as a function of the support and confidence metric can be practically performed in the human mind at the currently claimed high level of generality.  Applicant never explains why these limitations cannot be practically performed in the human mind at the currently claimed high level of generality.  
Regarding Applicant’s arguments on page 32 regarding claims 30-31, the Examiner asserts that generating a patient model that predicts ADRs for a patient based on application of the causal model to drug history information in the other patient medical record data (claim 30) and generating a contingency data table with row and columns that specify case reports that contain all/none of the drugs from each candidate rule contain/do not container the ADR from the candidate can be practically performed in the human mind (e.g., a human could practically construct for instance a 2x2 such table in their mind).

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Starting at page 38 of the Amendment, Applicant takes the position that Tatonetti does not disclose executing computer natural language processing logic on real world evidence to extract first features referencing drugs with second features referencing ADRs but instead discloses manually curated information.  The Examiner disagrees at least because page 80 (“Data 
At pages 38-39, Applicant then takes the position that Tatonetti does not disclose using the extracted features to generate candidate rules specifying drug patterns and ADRs and that “there are no “rules” anywhere in Tatonetti.”  Applicant then asserts:
It should be noted that the drug-pair adverse event frequency matrix in Figure ID referenced by the Office Action is a manually curated matrix (see page 80, right column, section “Applying the predictive model to pairs of drugs” and page 81, description of Figure 1 in left column). This matrix is not a set of candidate rules generated based on features extracted from natural language content by natural language processing logic, where first extracted features reference drugs and second extracted features reference adverse drug reactions. To the contrary, the matrix of Figure ID is merely rows and columns manually created with frequency values calculated for each column/row in the manner of Figure IB. This is not a set of candidate rules as recited in the present claims.

The Examiner disagrees that Tatonetti does not disclose “generating candidate rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each candidate rule specifies a corresponding drug pattern and corresponding adverse drug reaction” as recited in the claims.  For reference, [0029] of Applicant’s specification states “The term "higher order" as used herein refers to having two or more drugs as the casual factor to lead to one or more ADRs, which is denoted by a rule, e.g., D1D2 - ADR1 or D1D2D3 - ADR1ADR2, where Dx is a drug and ADRy is an adverse drug 1,D2; D1,D3, etc.) and the various ADRs (e.g., AE1; AE2, etc.).  Furthermore, such candidate rules are generated based on the features extracted by the computer natural language processing logic as discussed previously.
On page 39, Applicant then takes the position that Tatonetti does not disclose filtering the candidate rules to remove a subset having confounder drugs to thereby generate a filtered set.  The Examiner again disagrees because page 81 of Tatonetti under “Screening putative interactions...” discusses flagging significant drug combinations for follow-up analysis regarding an interaction between the drug pair not necessarily present when considering each drug individually.  Therefore, all of the drug combinations and their respective ADRs before the flagging would be the candidate rules and the significant drug combinations and their ADRs after the flagging would be the filtered set of candidate rules (whereby the non-significant drug combinations would not be flagged for follow-up analysis and thus would be “filtered” and “removed” from such follow-up analysis). 
On pages 39-40, Applicant then asserts that Tatonetti does not disclose 1) calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule; 
calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule (the bottom of page 81 discusses calculating the RR (relative risk) between a drug pair and one of the drugs, where RR is known to be a ratio of a probability of an outcome (the adverse event) in one group (the drug pair) to the probability of the outcome in the other group (single drug); accordingly, the probability for the drug pair is an “association score metric”); 
calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule (the RR is an “improvement metric” because it indicates an amount of improvement of the probability (“association score”) for the drug pair (first candidate rule) over that for one of the drugs (second candidate rule specifying sub-pattern); and 
determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: 
comparing the improvement metric corresponding to the first candidate rule to an improvement metric threshold value (the bottom of page 81 notes how drug combinations were flagged where both ratios/RR (the “improvement metric”) were “significant”; in order to determine that such ratios/RR was “significant,” they are necessarily compared to some “improvement metric threshold value”); 
in response to the improvement metric corresponding to the first candidate rule not being equal to or greater than the improvement metric threshold value, determining that a confounder drug is present in the corresponding drug pattern of the first candidate rule (non-significant ratios/RRs (where the “improvement metric” is not greater than the threshold) are not flagged for further analysis as to a significant interaction between the drug pair which means that a confounder drug is present in the “first candidate rule”); and 
identifying the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern (as the drug combination RR is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug).

On page 41, Applicant then takes the position that Tatonetti does not disclose generating a computer executed causal model based on the filtered set of candidate rules, where there are one or more rules for each ADR, each rule including a drug combination have a causal relationship with the ADR.  The Examiner again disagrees.  Page 80 under “Training predictive models for adverse events” discusses building models using the machine learning methods/framework.  After the significant drug pair combinations are flagged per page 81, then the model would be “based on the filtered set of candidate rules.”  Furthermore, the model is a “causal” model as “Applying the predictive models to pairs of drugs” on page 80 discusses how for instance the interaction between the two drugs in the pair results in the effect (e.g., cholesterol-related) while “Screening putative interactions...” on page 81 discusses screening DDIs and adverse events.  Still further, in the frequency matrix of Figure 1D, each cell represents an association/signal/rule linking a particular drug pair (e.g., D1,D2; D1,D3, etc.) and a respective one of the ADRs; such associations/rules are also referred to as “signals” (see Title, bottom of right column on page 79, and “Screening putative interactions...” on page 81).
On pages 42-43, Applicant then takes the position that the references fail to teach 1) configuring a cognitive computing system to modify logic of the cognitive computing system to 
Nevertheless, Aronow teaches ([0085]) that it was known in the healthcare informatics art for a mapping engine (“cognitive computing system”) to generate a drug recommendation table for a particular combination of mapped factors based on sub-cohort based iterative analyses within AERSMine that facilitate the identification of known and causal interactions given the patient's current medication (where sub-cohort based iterative analyses collectively amount to a causal model as they link drugs and effects).  Logic of the mapping engine would have to be modified to implement the sub-cohort based iterative analyses.  [0085] also discusses how the mapping engine generates alternative therapies (“treatment recommendations”) based on the “causal model” and a particular combination of mapped factors (where the mapped factors are other patient electronic medical record data as [0082] discusses how such factors include e.g., age, gender, underlying indications, etc.) which would be via executing logic of the causal model on the other medical record data.  [0135] notes that the users can be clinicians (“medical professionals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and to execute an automated treatment recommendation operation by the cognitive 
On pages 44-45, Applicant takes the position that the modification of the Tatonetti/Gogolak combination in view of Heba does not disclose the association score metric is calculated as a function of the support metric and confidence metric associated with the candidate rule.  Specifically, Applicant appears to assert that the Examiner merely mentioned that RRs would necessarily be calculated based on support and confidence metrics.  This is not true.  The Examiner actually asserted how Heba teaches (Page 309 - top of left column) that it was known in the healthcare informatics art to filter association rules (“select a sub-set of candidate rules”) based on a support metric that measures a number of instances of a co-occurrence corresponding to a respective one of the rules and a confidence metric that measures for the respective one of the rules a probability of an event given the set of drugs in the rule, and that it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a sub-set of the candidate rules based on a support metric and/or a confidence metric in the system of the Tatonetti/Gogolak/Aronow combination as taught by Heba to increase the accuracy of the predictive models of the Tatonetti/Gogolak/Aronow combination thereby leading to improved patient outcomes.  The Examiner also asserted as the support and confidence metrics are used to select the sub-set of candidate rules, then the “association score metrics” (the RRs at page 81 of Tatonetti) calculated in other words, if each candidate rule did not have the appropriate confidence and support metrics, then the RR would not have been calculated for such candidate rule in the first place; thus, the association score metrics/RRs are calculated as a function of the support/confidence metrics.  Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a sub-set of the candidate rules based on a support metric and/or a confidence metric in the system of the Tatonetti/Gogolak/Aronow combination as taught by Heba to increase the accuracy of the predictive models of the Tatonetti/Gogolak/Aronow combination thereby leading to improved patient outcomes.
At page 45, Applicant believes that the references do not disclose wherein determining a confounder comprises comparing a first association score of a high order drug combination with a second association score of a sub-drug combination of the high order drug combination, wherein a difference between the first association score and the second association score indicates a confounder drug that is common to both the high order drug combination and the sub- drug combination as recited in claim 29.  The Examiner disagrees.  The RRs discussed at the bottom of page 81 of Tatonetti are a comparison of a probability (association score) of the drug combination (higher order drug combination) with a probability (second association score) of one of the drugs alone (sub-drug combination)).  Therefore, when the RR is not “significant” per the bottom of page 81, then the difference between the first and second “association scores” (the probabilities) would indicate a confounder drug common to the higher order and sub-drug combination.
identifying one or more confounder drugs present in the subset of one or more rules having confounder drugs (once again, as the drug combination RR at page 81 of Tatonetti is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug which is present in the subset of rules having confounder drugs).  In relation to the remaining limitations of claims 8 and 18,  Aronow teaches (Figure 20 and [0085]) that it was known in the healthcare informatics art to maintain a database of drugs (top of Figure 20) and adverse effects (left side of Figure 20) along with an indication as to the degree of beneficial effect (closer to -3) or harmful complication (closer to 3) that the drug has with respect to each respective adverse effect, where a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.
Still further, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic medical record data ([0066] discusses using the database to analyze a patient’s clinical data (“electronic medical record data”) by applying the database to fluoxetine (“drug history”)) to identify probabilities of a patient encountering one or more ADRs in the set of ADRs ([0066] discusses identifying the potential for adverse reactions for the individual (“probabilities of the patient encountering ADRs”)), and generate for the patient a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained/updated a “confounder drug resource information data source” with the identified confounder drugs as taught by Aronow, evaluated other patient EMR data by applying the causal model and the confounder data to the patient EMR data to identify probabilities of encountering ADRs based on drugs in the patient EMR matching the drugs in the causal model and drugs in the confounder data, and generated a patient model based on the probabilities similar to as taught by Gogolak in order to warn patients and physicians that certain drugs may lead to particular reactions in the patient while others may have little to no effect on such reactions thereby allowing physicians and patients to make more informed decisions.
In relation to Applicant’s position that “All the table in Aronow shows is various adverse events and various drugs and values indicating a range between -3 and 3 of a beneficial/harmful complication range.  There is not even the concept of confounder drugs anywhere in any of the cited references, let alone the specific features of the presently claimed invention in claims 8 and 18,” the Examiner already asserted that in Aronow, a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.
At pages 48-49, Applicant next takes the position that the references do not disclose the limitations of claims 25-27 and 32.  The Examiner disagrees as follows:

However, the Tatonetti/Gogolak/Aronow combination appears to be silent regarding specifically wherein analyzing the real world evidence comprises: 
performing, by natural language processing artificial intelligence computer logic, computer natural language processing of the real world evidence to identify at least one of terms, phrases, or medical codes identifying references to drugs and references to ADRs; 
evaluating, by the co-occurrence logic module, the identified co-occurrences based on relative distances, measured as numbers of number identified through the computer natural language processing, within the real world evidence, between each identified term, phrase or medical code identifying references to drugs, and each term, phrase, or medical code identifying references to ADRs, wherein the relative distance is a measure of at least one of whether the identified terms are present within a predetermined number of terms of each other within the real world evidence or within a predetermined number of entries of each other within the real world evidence; and 
identifying co-occurrences based on the relative distances.
Nevertheless, Hu teaches that it was known in the healthcare informatics art to process social media information (“real world evidence”) to identify drug names and symptoms/complaints (“ADRs”)([0084]), define a window or distance between the drug names and symptoms/complaints to assess whether the drug names and symptoms/complaints have a positive relationship/confirmation ([0090], where defining such window/distance would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the real world evidence to identify the co-occurrences in the system of the Tatonetti/Gogolak/Aronow combination by way of performing computer natural language processing of the real world evidence to identify terms/phrases identifying references to drugs and ADRs, evaluating relative distances in the real world evidence between the terms identifying the references to drugs and ADRs to assess whether the terms are within a predetermined number of terms/entries in the real world evidence, and identifying the co-occurrences based on the relative distances as taught by Hu to facilitate and expedite processing of large amounts of real world evidence to identify the drug/event co-occurrences.  Furthermore, as Tatonetti already discloses use of “artificial intelligence computer logic” as noted above, then the Tatonetti/Gogolak/Aronow/Hu combination would make use “natural language processing artificial intelligence computer logic” to identify the terms/phrases identifying the drug/ADR references.
At pages 49-51, Applicant next takes the position that the references do not disclose the limitations of claim 31.  The Examiner disagrees as follows:
although Hauben teaches) wherein selecting a sub-set of candidate rules comprises, for each candidate rule: 
generating a contingency table data structure (Page 935 - Table 8), where each entry in the contingency table data structure comprises a number of patient electronic medical records (Page 930 - “1.1 Spontaneous reporting systems and signal detection” discusses how SRS databases include case reports submitted by healthcare professionals and patients; page 931 - “2. Mining spontaneous reporting system data: theory” discusses how SRSs receive reports considering of drugs, adverse events, and demographic information; such case reports are therefore considered to be patient electronic medical records), that satisfy a condition of the row and column of the contingency table data structure corresponding to the entry, wherein: 
a first entry corresponding to a first row and first column of the contingency table data structure specifies a first number of case reports that contain all drugs in the drug pattern of the candidate rule and contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “81” corresponding to the row that includes Rosinex and Ganclex and column that includes Nausea, where, e.g., the “rule” would be Rosinex+Ganglex = nausea); 
a second entry corresponding to the first row and second column of the contingency table data structure specifies a second number of case reports that contain all drugs in the drug pattern of the candidate rule and do not contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “9” corresponding to the row that includes Rosinex and Ganclex and column that includes No nausea); 
a third entry corresponding to a second row and first column of the contingency table data structure specifies a third number of case reports that contain none of the drugs in the drug pattern of the candidate rule and contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “90” corresponding to the row that includes No Rosinex and No Ganclex and column that includes Nausea); and 
a fourth entry corresponding to a second row and second column of the contingency table data structure specifies a fourth number of case reports that contain none of the drugs in the drug pattern of the candidate rule and do not contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “810” corresponding to the row that includes No Rosinex and No Ganclex and column that includes No nausea).
Furthermore, Hauben teaches that contingency tables are used to identify “interesting” associations (Page 931 - “2.1 Contingency tables and disproportionality measures”) which is equivalent to “selecting a sub-set of candidate rules”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the sub-set of candidate rules in the Tatonetti/Gogolak/Aronow/Heba combination by way of generating a contingency table data structure including entries representing numbers of patient records satisfying conditions of rows and columns of the structure, where first and second rows respectively correspond to patient records containing all of and none of the drugs in a drug pattern, and where first and second columns respectively correspond to patient records containing and not containing an adverse event, all as taught by Hauben in order to facilitate the identification of interesting rules/associations.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, it appears that “further comprises” should be changed to --comprises-- because “analyzing the real world evidence” is not yet recited in claim 1 from which claim 2 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Subject Matter Eligibility Criteria - Step 1:
Claims 1, 2, 8, 23, 25, and 28-32 are directed to a method (i.e., a process) and claims 20 and 27 are directed to an apparatus (i.e., a machine).  Accordingly, claims 1, 2, 8, 20, 23, 25, and 27-32 are all within at least one of the four statutory categories.
Regarding claims 11, 12, 18, 24, and 26, the Examiner notes that paragraph [0035] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”.  Accordingly, claims 11, 12, 18, 24, and 26 are directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories.

Claims 1, 2, 8, 11, 12, 18, 20, and 25-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more:

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations, the method comprising:
executing, by a co-occurrence logic module of the framework, computer natural language processing logic on real world evidence, comprising patient electronic medical record data and adverse drug reaction data, to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs);
generating candidate rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each candidate rule specifies a corresponding drug pattern and corresponding adverse drug reaction;
filtering, by a confounder filter logic module of the framework, the candidate rules to remove a subset of one or more rules having confounder drugs specified in the subset of one or more candidate rules, and thereby generate a filtered set of candidate rules; and 
generating, by a causal association logic module of the framework, a computer executed causal model based on the filtered set of candidate rules, wherein the computer executed causal model comprises, for each ADR in a set of ADRs, a corresponding set of one or more computer executed rules, each computer executed rule specifying a combination of drugs having a causal relationship with the ADR which is executed on other patient electronic medical record data, 
configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and 
executing, by the cognitive computing system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data; wherein filtering the candidate rules comprises:
calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule; 
calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule; and 
determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: 
comparing the improvement metric corresponding to the first candidate rule to an improvement metric threshold value; 
in response to the improvement metric corresponding to the first candidate rule not being equal to or greater than the improvement metric threshold value, determining that a confounder drug is present in the corresponding drug pattern of the first candidate rule; and 
identifying the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because executing natural language processing to real world evidence (RWE) to extract features from natural language content of the RWE, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs), generating “candidate rules” specifying the multiple drug/ADR relationships based on drug-ADR co-occurrences in the RWE, filtering the rules in the specific manner recited in the claims to remove a rule subset having confounder drugs, generating a causal model with the filtered set of rules, and executing a treatment recommendation operation by evaluating other patient data with the causal model to provide a treatment recommendation represents evaluations/judgments/analyses 
For instance, a user could, through review of real world evidence (e.g., medical journals, medical records, etc.), initially determine in their mind that various different combinations of drugs lead to particular adverse effects based on how close drug references are to adverse reaction references.  The user could then practically use “natural language processing” to “extract” (e.g., glean) first features (e.g., words, letters, codes, etc.) referencing drugs and second features (e.g., words, letters, codes, etc.) referencing ADRs that correspond to the drugs and generate in their mind “candidate rules” that each specify a drug pattern and a corresponding ADR.  For instance, the user could mentally “record” a candidate rule that drug pattern A-B leads to a particular ADR (e.g., sweating).
The user could then practically, in their mind, calculate/determine that a drug pattern A-B has a “strong” association with a particular ADR such as through review of real world evidence and assign in their mind some “high” “association score” (e.g., “50”).  The user could also determine through review of real world evidence that the drug pattern A also has a high association score (e.g., 40) with the ADR.  As the “improvement” of the association score strength is only “10” (where a user could surely perform such math mentally) and as the user had previously determined that an improvement threshold of for instance “30” was required to determine that a confounder drug was not present in the drug pattern, then the user could surmise that a confounder drug is present in the drug pattern and determine based on the difference between the pattern (A-B) and the sub-pattern (A) that the confounder drug is drug B.  Therefore, the user could mentally “filter” out the rule including drug pattern A-B.  

There is nothing requiring the “co-occurrence logic module,” “confounder filter logic module,” or “causal association logic module” to be anything other than generic computer instructions executed by a general purpose computer to carry out the abstract idea.  Similarly, that the causal model is “computer executed” and that logic of a “cognitive computer system” is modified to implement the “computer executed causal model” calls for nothing more than a general purpose computer.  Accordingly, all of such computer-related limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) which does not take the claim out of the “mental processes” category of abstract ideas.
Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2, 8, 12, 18, and 25-32 further define the at least one abstract idea (and thus fail to make the at least one abstract idea any less abstract). 
-In relation to claims 2 and 12, these claims call for analyzing the RWE via generating the rules based on the identified co-occurrences, generating support/confidence metrics for each of the rules, and then selecting a sub-set of the rules as a basis for generating the multiple drug/ADR rules based on the support/confidence 
-In relation to claims 8 and 18, these claims call for identifying confounder drugs in the subset of rules, updating a data source based on the identified confounder drugs, applying the causal model and confounder drug information to drug history data in other patient data to identify probabilities of encountering ADRs from the model, and then generating a “patient model” based on the probabilities which represents “mental processes” as doing so can be performed in the mind.
-In relation to claims 25-27 and 32, these claims specify that analyzing the RWE includes performing natural language processing of the RWE to identify terms/phrases, evaluating relative distances between the terms, and identifying co-occurrences based on the distances which again can be practically performed in the human mind (“mental processes”).
-In relation to claims 28-29, these claims call for generating a support and confidence metric whereby the association score metrics is calculated as a function of the support and confidence metric which can be practically performed in the human mind (“mental processes”).
-In relation to claim 30, this claim calls for generating a patient model that predicts ADRs for a patient based on application of the causal model to drug history information in the other patient medical record data which again can be practically performed in the human mind (“mental processes”).
In relation to claim 31, this claim further refine the “selecting” step which was indicated as being part of the at least one abstract idea as discussed above. Specifically, 

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for learning multiple drug-adverse drug reaction associations, the method comprising:
executing, by a co-occurrence logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), computer natural language processing logic on real world evidence, comprising patient electronic medical record data and adverse drug reaction data (mere field of use limitation as noted below, see MPEP § 2106.05(h)), to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs);
generating candidate rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each candidate rule specifies a corresponding drug pattern and corresponding adverse drug reaction;
filtering, by a confounder filter logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the candidate rules to remove a subset of one or more rules having confounder drugs specified in the subset of one or more candidate rules, and thereby generate a filtered set of candidate rules; and 
generating, by a causal association logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model based on the filtered set of candidate rules, wherein the computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model comprises, for each ADR in a set of ADRs, a corresponding set of one or more computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) rules, each computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) rule specifying a combination of drugs having a causal relationship with the ADR which is executed on other patient electronic medical record data;
configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model (using computers as tools to perform the abstract idea and mere instructions to apply the abstract idea as noted below, see MPEP § 2106.05(f)); and 
executing, by the cognitive computing system (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)) based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model on the other patient electronic medical record data; wherein filtering the candidate rules comprises:
calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule; 
calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule; and 
determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: 
comparing the improvement metric corresponding to the first candidate rule to an improvement metric threshold value; 
in response to the improvement metric corresponding to the first candidate rule not being equal to or greater than the improvement metric threshold value, determining that a confounder drug is present in the corresponding drug pattern of the first candidate rule; and 
identifying the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern.
For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the processor, memory, instructions, framework, various logic modules, the medical record data being electronic, and the model and rules being computer generated, the Examiner submits that these limitations amount to merely using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model, the Examiner submits that these limitations amount to merely using computers or other machinery as tools to perform the above-noted at least one abstract idea as well as instructions to apply the abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of outputting the recommendation to a computing device associated with a medical practitioner, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
For these reasons, representative independent claim 1 and analogous independent claims 11 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 25-27 and 32: Regarding the additional limitations directed to the computer logic being “artificial intelligence” computer logic, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and merely amounts to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Claim 30: Regarding the patient model being a patient “computer” model and the rules being “computer executable,” such limitation amounts to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that 
As discussed above, the additional limitation of the processor, memory, instructions, framework, various logic modules, the medical record data being electronic, and the model and rules being computer generated amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)); the additional limitations directed to configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model amount to using computers or other machinery as tools to perform the above-noted at least one abstract idea as well as instructions to apply the abstract idea (see MPEP § 2106.05(f)); and the limitation specifying that the RWE is patient electronic medical record data and adverse drug reaction data amounts to generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to outputting the recommendation to a computing device associated with a medical practitioner which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the 
Therefore, claims 1, 2, 8, 11, 12, 18, 20, and 25-32 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 8, 11, 18, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”):
Regarding claim 1, Tatonetti discloses a method (Title - “A novel signal detection algorithm…”), in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations (Page 80 - “Data sources” discusses downloading and data extraction while “Training predictive models for adverse events” discusses machine learning methods for investigating drug interactions, all of which amount to a “framework” that would necessarily be implemented by a data processing system including at least one processor and at least one memory), the method comprising: 
executing, by a co-occurrence logic module of the framework (the “framework” necessarily makes use of logic/computer-readable instructions in memory and executed by the processor, where one of such logic sets is considered a “co-occurrence logic module”), computer natural language processing logic on real world evidence comprising patient electronic medical record data (Page 79 - “Materials and Methods” includes electronic medical records) and adverse drug reaction data (Page 80 - “Data sources” include adverse event , to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs) (Page 80 - “Data sources” discusses how drugs and their adverse drug events are obtained through data extraction from clinical records that include, inter alia, prescription orders and laboratory reports which would include natural language content; during such extraction, the “first features” would be the natural language describing the drugs and the “second features” would be the natural language describing the adverse drug events);
generating candidate rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships (Page 80 - “Applying the predictive models to pairs of drugs” discusses using the AERS data (extracted per the above) to construct a “drug-pair adverse event frequency matrix,” where each pair of drugs is associated with at least one effect, and where each drug pair/effect association is a “candidate rule”), wherein each candidate rule specifies a corresponding drug pattern and corresponding adverse drug reaction (per the above, each pair of drugs (drug pattern) in each rule corresponds to an adverse effect); 
filtering, by a confounder filter logic module of the framework (another of the logic sets in the “framework” is considered a “confounder filter logic module”), the candidate rules to remove a subset of one or more rules having confounder drugs specified in the subset of one or more candidate rules, and thereby generate a filtered set of candidate rules (Page 81 ; and 
generating, by a causal association logic module of the framework (another of the logic sets in the “framework” is considered a “causal association logic module”), a computer executed causal model based on the filtered set of candidate rules (Page 80 - “Training predictive models for adverse events” discusses building models using the machine learning methods/framework; after the significant drug pair combinations are flagged per page 81, then the model would be “based on the filtered set of candidate rules”; furthermore, the model is a “causal” model as “Applying the predictive models to pairs of drugs” on page 80 discusses how for instance the interaction between the two drugs in the pair results in the effect (e.g., cholesterol-related) while “Screening putative interactions...” on page 81 discusses screening DDIs and adverse events), wherein the computer executed causal model comprises, for each ADR in a set of ADRs (see ADRs “AE1,” “AE2,” etc. in Figure 1D), a corresponding set of one or more computer executed rules, each computer executed rule specifying a combination of drugs having a causal relationship with the ADR (in the frequency matrix of Figure 1D, each cell represents an association/signal/rule linking a particular drug pair (e.g., D1,D2; D1,D3, etc.) and a respective one of the ADRs; such associations/rules are also referred to as “signals” (see Title, bottom of right column on page 79, and “Screening putative interactions...” on page 81)..., 
...
...
wherein filtering the candidate rules comprises:
calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule (the bottom of page 81 discusses calculating the RR (relative risk) between a drug pair and one of the drugs, where RR is known to be a ratio of a probability of an outcome (the adverse event) in one group (the drug pair) to the probability of the outcome in the other group (single drug); accordingly, the probability for the drug pair is an “association score metric”); 
calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule (the RR is an “improvement metric” because it indicates an amount of improvement of the probability (“association score”) for the drug pair (first candidate rule) over that for one of the drugs (second candidate rule specifying sub-pattern); and 
determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: 
comparing the improvement metric corresponding to the first candidate rule to an improvement metric threshold value (the bottom of page 81 notes how drug combinations were flagged where both ratios/RR (the “improvement metric”) were ; 
in response to the improvement metric corresponding to the first candidate rule not being equal to or greater than the improvement metric threshold value, determining that a confounder drug is present in the corresponding drug pattern of the first candidate rule (non-significant ratios/RRs (where the “improvement metric” is not greater than the threshold) are not flagged for further analysis as to a significant interaction between the drug pair which means that a confounder drug is present in the “first candidate rule”); and 
identifying the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern (as the drug combination RR is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug).
However, Tatonetti appears to be silent regarding the rules being executed on other patient electronic medical record data.
Nevertheless, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic medical record data ([0066] discusses using the database to analyze a patient’s clinical data (“electronic medical record data”) by applying the database to fluoxetine (“drug history”)) to identify probabilities of a patient encountering one or more ADRs in the set of ADRs ([0066] discusses identifying the potential for adverse reactions for the individual (“probabilities of the patient encountering ADRs”)), and generate for the patient a patient model based on the 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have executed the rules on other patient EMR data by applying in order to warn patients and physicians that certain drugs may lead to particular reactions in the patient while others may have little to no effect on such reactions thereby allowing physicians and patients to make more informed decisions.
Furthermore, the Tatonetti/Gogolak combination appears to be silent regarding 
configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and 
executing, by the cognitive computing system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data.
Nevertheless, Aronow teaches ([0085]) that it was known in the healthcare informatics art for a mapping engine (“cognitive computing system”) to generate a drug recommendation table for a particular combination of mapped factors based on sub-cohort based iterative analyses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and to execute an automated treatment recommendation operation by the cognitive system that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data in the system of the Tatonetti/Gogolak combination as taught by Aronow to facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.

Regarding claim 8, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including:
identifying one or more confounder drugs present in the subset of one or more rules having confounder drugs (once again, as the drug combination RR at page 81 of Tatonetti is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug which is present in the subset of rules having confounder drugs);
...
However, the Tatonetti/Gogolak/Aronow combination, as specifically combined above, appears to be silent regarding:
update a confounder drug resource information data source based on the identified one or more confounder drugs;
evaluating other patient electronic medical record data by applying the causal model and confounder drug information from the confounder drug resource information source to drug history data present in the other patient electronic medical record (EMR) data to identify probabilities of a patient encountering one or more ADRs in the set of ADRs, wherein the probabilities are calculated based on a presence of drugs in the patient EMR data that match drugs, in the causal model, having a causal relationship with the one or more ADRs in the set of ADRs, and based on a presence of drugs in the patient EMR data that match confounder drugs specified in the confounder drug information; and 
generating, for the patient, a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs.
Nevertheless, Aronow teaches (Figure 20 and [0085]) that it was known in the healthcare informatics art to maintain a database of drugs (top of Figure 20) and adverse effects (left side of Figure 20) along with an indication as to the degree of beneficial effect (closer to -3) or harmful complication (closer to 3) that the drug has with respect to each respective adverse effect, where 
Furthermore, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic medical record data ([0066] discusses using the database to analyze a patient’s clinical data (“electronic medical record data”) by applying the database to fluoxetine (“drug history”)) to identify probabilities of a patient encountering one or more ADRs in the set of ADRs ([0066] discusses identifying the potential for adverse reactions for the individual (“probabilities of the patient encountering ADRs”)), and generate for the patient a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs ([0066]-[0072] discuss assessing the risk of the drug based on likely drug reactions based on the database and creating a profile for the individual (“generating…a patient model based on the identified probabilities…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained/updated a “confounder drug resource information data source” with the identified confounder drugs as taught by Aronow, evaluated other patient EMR data by applying the causal model and the confounder data to the patient EMR data to identify probabilities of encountering ADRs based on drugs in the patient EMR matching the drugs in the causal model and drugs in the confounder data, and generated a patient model based on the probabilities similar to as taught by Gogolak in order to warn patients 

Regarding claim 11, Tatonetti discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein (Page 80 - “Training predictive models for adverse events” discusses machine learning methods for investigating drug interactions which would necessarily be implemented by way of a “computer program product” having a “computer readable storage medium” (e.g., memory) having a “computer readable program” stored therein), wherein the computer readable program, when executed on a computing device, causes the computing device to (the machine learning methods would necessarily be executed on a computing device).
The remaining limitations of claim 11 are disclosed by the Tatonetti/Gogolak/Aronow combination in a manner similar to the rejection of independent claim 1 above.

Claim 18 is rejected in view of the Tatonetti/Gogolak/Aronow combination for similar reasons as the rejection of claim 8 above.

Regarding claim 20, Tatonetti discloses an apparatus (Page 80 - “Training predictive models for adverse events” discusses machine learning methods for investigating drug interactions which would necessarily be implemented by way of a computing device/apparatus) comprising: 
at least one processor (the computing device would necessarily include at least one processor); and 
at least one memory coupled to the at least one processor (the computing device would necessarily include at least one memory coupled to the at least one processor), wherein the at least one memory comprises instructions which, when executed by the at least one processor (the memory necessarily includes logic/instructions executable by the processor), cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations (the disclosed machine learning methods/models are a “framework for learning multiple drug-adverse drug reaction associations”).
The remaining limitations of claim 20 are disclosed by the Tatonetti/Gogolak/Aronow combination in a manner similar to the rejection of independent claim 1 above.

Regarding claim 30, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including generating a patient computer model that predicts ADRs associated with a patient based on an execution of the computer executed causal model on drug history information present in the other patient electronic medical record data to find drugs in the drug history information that are present in computer executable rules of the computer executed causal model (as discussed above in relation to claim 8, Gogolak teaches generating for the patient a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs ([0066]-[0072] discuss assessing the risk of the drug based on likely drug reactions based on the database and creating a profile for the individual (“generating…a patient model based on the identified probabilities…”), where the patient model is obtained by executing a causal model (drug safety database) on the patient .


Claims 2, 12, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”) as previously respectively applied to claims 1 and 11, and further in view of NPL “Novel data-mining methodologies for detecting drug-drug interactions: A review of pharmacovigilance literature” to Heba et al. (“Heba”):
Regarding claim 2, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including (Page 80 under “Data sources” in Tatonetti) selecting a subset of drug pairs to be included in the machine learning methods based on the drug pairs being included in a minimum number of reports.  
However, the Tatonetti/ Gogolak/Aronow combination appears to be silent regarding wherein analyzing the real world evidence further comprises: 
generating, for each candidate rule, at least one of a support metric and a confidence metric, wherein the support metric measures a number of instances, in the real world evidence, of a co-occurrence of the candidate rule, and wherein the confidence metric measures a probability of the ADR given the drugs in the drug pattern of the candidate rule; and 
selecting a sub-set of the candidate rules as a basis for generating the multiple drug-ADR relationships based on at least one of the support metric or the confidence metric.
Nevertheless, Heba teaches (Page 309 - top of left column) that it was known in the healthcare informatics art to filter association rules (“select a sub-set of candidate rules”) based on a support metric that measures a number of instances of a co-occurrence corresponding to a respective one of the rules and a confidence metric that measures for the respective one of the rules a probability of an event given the set of drugs in the rule.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a sub-set of the candidate rules based on a support metric and/or a confidence metric in the system of the Tatonetti/Gogolak/Aronow combination as taught by Heba to increase the accuracy of the predictive models of the Tatonetti/Gogolak/Aronow combination thereby leading to improved patient outcomes.

Claim 12 is rejected in view of the Tatonetti/Gogolak/Aronow/Heba combination for similar reasons as the rejection of claim 2 above.

Regarding claim 28, the Tatonetti/Gogolak/Aronow/Heba combination discloses the method of claim 2, further including wherein: 
generating, for each candidate rule, at least one of a support metric and a confidence metric comprises generating both a support metric and a confidence metric for each candidate rule (Heba discloses generating both the support and the confidence metric as noted above), and 
for each candidate rule, the association score metric is calculated as a function of the support metric and confidence metric associated with the candidate rule (as the support and confidence metrics are used to select the sub-set of candidate rules, then the “association score metrics” (the RRs at page 81 of Tatonetti) calculated for the sub-set of candidate rules would necessarily be calculated as a function of the support and confidence metrics; in other words, if each candidate rule did not have the appropriate confidence and support metrics, then the RR would not have been calculated for such candidate rule in the first place; thus, the association score metrics/RRs are calculated as a function of the support/confidence metrics; again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a sub-set of the candidate rules based on a support metric and/or a confidence metric in the system of the Tatonetti/Gogolak/Aronow combination as taught by Heba to increase the accuracy of the predictive models of the Tatonetti/Gogolak/Aronow combination thereby leading to improved patient outcomes).

Regarding claim 29, the Tatonetti/Gogolak/Aronow/Heba combination discloses the method of claim 28, further including wherein determining a confounder comprises comparing a first association score of a high order drug combination with a second association score of a sub-drug combination of the high order drug combination (the RRs discussed at the bottom of page 81 of Tatonetti are a comparison of a probability (association , wherein a difference between the first association score and the second association score indicates a confounder drug that is common to both the high order drug combination and the sub- drug combination (when the RR is not “significant” per the bottom of page 81, then the difference between the first and second “association scores” (the probabilities) would indicate a confounder drug common to the higher order and sub-drug combination).

Claims 25, 26, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”) as previously respectively applied to claims 1, 11, 20, and 1, and further in view of U.S. Patent App. Pub. No. 2017/0316175 to Hu (“Hu”):
Regarding claim 25, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including the use of machine learning methods (artificial intelligence computer logic) to identify drug and adverse drug event signals (Tatonetti page 80 - “Training predictive models for adverse events”) use of machine learning methods (artificial intelligence computer logic) to identify drug and adverse drug event signals. 
However, the Tatonetti/Gogolak/Aronow combination appears to be silent regarding specifically wherein analyzing the real world evidence comprises: 
performing, by natural language processing artificial intelligence computer logic, computer natural language processing of the real world evidence to identify at least one of terms, phrases, or medical codes identifying references to drugs and references to ADRs; 
evaluating, by the co-occurrence logic module, the identified co-occurrences based on relative distances, measured as numbers of number identified through the computer natural language processing, within the real world evidence, between each identified term, phrase or medical code identifying references to drugs, and each term, phrase, or medical code identifying references to ADRs, wherein the relative distance is a measure of at least one of whether the identified terms are present within a predetermined number of terms of each other within the real world evidence or within a predetermined number of entries of each other within the real world evidence; and 
identifying co-occurrences based on the relative distances.
Nevertheless, Hu teaches that it was known in the healthcare informatics art to process social media information (“real world evidence”) to identify drug names and symptoms/complaints (“ADRs”)([0084]), define a window or distance between the drug names and symptoms/complaints to assess whether the drug names and symptoms/complaints have a positive relationship/confirmation ([0090], where defining such window/distance would necessarily involve determining whether the identified terms for the drugs and symptoms/complaints are within a predetermined number of terms/entries of each other in the real world evidence), and determine a positive association (a “co-occurrence”) when the terms are within the window/distance.  Hu also discloses (Figure 12 and [0182]) use of a computing system (which necessarily includes various logic, modules, etc.) to carry out the disclosed embodiments.


	Claims 26 and 27 are rejected in view of the Tatonetti/Gogolak/Aronow/Hu combination as discussed above in relation to claim 25.

	Claim 32 is rejected in view of the Tatonetti/Gogolak/Hu combination as discussed above in relation to claim 25.  The “entries” in the real world evidence discussed above in relation to claim 25 are “patient encounter entries” as they concern patient information which necessarily stem from some sort of “encounters.”

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”), U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”), and NPL “Novel data-mining methodologies for detecting drug-drug interactions: A review of pharmacovigilance literature” to Heba et al. (“Heba”) as applied to claim 2 above, and further in view of NPL “The role of data mining in pharmacovigilance” to Hauben et al. (“Hauben”):
Regarding claim 31, the Tatonetti/Gogolak/Aronow/Heba combination discloses the method of claim 2 but appears to be silent regarding (although Hauben teaches) wherein selecting a sub-set of candidate rules comprises, for each candidate rule: 
generating a contingency table data structure (Page 935 - Table 8), where each entry in the contingency table data structure comprises a number of patient electronic medical records (Page 930 - “1.1 Spontaneous reporting systems and signal detection” discusses how SRS databases include case reports submitted by healthcare professionals and patients; page 931 - “2. Mining spontaneous reporting system data: theory” discusses how SRSs receive reports considering of drugs, adverse events, and demographic information; such case reports are therefore considered to be patient electronic medical records), that satisfy a condition of the row and column of the contingency table data structure corresponding to the entry, wherein: 
a first entry corresponding to a first row and first column of the contingency table data structure specifies a first number of case reports that contain all drugs in the drug pattern of the candidate rule and contain the ADR in the candidate rule (Page 935 - Table 8: ; 
a second entry corresponding to the first row and second column of the contingency table data structure specifies a second number of case reports that contain all drugs in the drug pattern of the candidate rule and do not contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “9” corresponding to the row that includes Rosinex and Ganclex and column that includes No nausea); 
a third entry corresponding to a second row and first column of the contingency table data structure specifies a third number of case reports that contain none of the drugs in the drug pattern of the candidate rule and contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “90” corresponding to the row that includes No Rosinex and No Ganclex and column that includes Nausea); and 
a fourth entry corresponding to a second row and second column of the contingency table data structure specifies a fourth number of case reports that contain none of the drugs in the drug pattern of the candidate rule and do not contain the ADR in the candidate rule (Page 935 - Table 8: the entry of “810” corresponding to the row that includes No Rosinex and No Ganclex and column that includes No nausea).
Furthermore, Hauben teaches that contingency tables are used to identify “interesting” associations (Page 931 - “2.1 Contingency tables and disproportionality measures”) which is equivalent to “selecting a sub-set of candidate rules”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the sub-set of candidate rules in the Tatonetti/Gogolak/Aronow/Heba combination by way of generating a contingency table data .

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art does not appear to disclose or suggest the method/computer program product of claims 1 and 11 respectively, further including wherein generating the causal model based on the filtered set of candidate rules further comprises, for each ADR: 
generating a directed acyclic graph data structure in a Bayesian learning framework, wherein the directed acyclic graph data structure represents each drug pattern of each of the candidate rules, in the set of candidate rules associated with the ADR, as a variable of the directed acyclic graph data structure; 
determining transition probabilities for transitions between variables specified in the directed acyclic graph data structure; 

generating, for the ADR, the corresponding set of one or more rules based on the determined causal relationships.

In relation to the rejection of claims 23-24 under 35 USC 101 set forth in the non-final Office Action, this rejection is now withdrawn when currently pending claims 23-24 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant's remarks in the Amendment.  
Specifically, the “additional limitations” of the claims (where the generating the causal model based on the filtered set of candidate rules further comprises, for each ADR, generating a directed acyclic graph data structure in a Bayesian learning framework that represents drug patterns, determining transition probabilities for transitions between variables specified in the graph data structure, determining causal relationships among the drugs and the ADR based on the graph data structure and the transition probabilities; and generating rules based on the determined causal relationships) amount to “significantly more” than the limitations directed to the at least one abstract idea (including, inter alia, executing natural language processing to real world evidence (RWE) to extract features from natural language content of the RWE, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs), generating “candidate rules” specifying the multiple drug/ADR relationships Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).
Furthermore, the Examiner asserts that the limitations of claims 23-24 provide “significantly more” under the Alice/Mayo Test: Step 2B because they recite a particular manner of generating the causal model rather than just the end result of generating the causal model.  See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743 (see MPEP § 2106.05(f)(1)); See McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686   


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686